Citation Nr: 0738373	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 10 
percent for bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 2002 and 
September 2003 by the above Department of Veterans Affairs 
(VA) Regional Office (RO), in which service connection for 
bilateral plantar warts was granted and evaluated as 10 
percent disabling, and service connection for PTSD was 
denied.

The September 2002 VA examination report contains a medical 
opinion by the examining physician that the veteran's 
service-connected plantar wart condition exacerbates his 
right Achilles tendon problem.  The veteran has argued that 
his bilateral plantar wart condition causes him to walk on 
his heels and insides of his feet, which limits his walking 
distance and causes pain.  A claim for additional 
musculoskeletal/tendon disability of the feet, as secondary 
to the service-connected plantar warts, is thus inferred and 
referred to the RO for adjudication.

The issue of an initial evaluation greater than 10 percent 
for bilateral plantar warts is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDING OF FACT

There is no competent medical evidence showing a current 
disability of post-traumatic stress disorder.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.304 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In May 2002, January 2006, and February 2007 letters the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims. He was told what evidence was 
needed to substantiate his claims. He was informed of what 
evidence and information VA would obtain in his behalf and 
what information and evidence he could submit. In addition, 
the notice explained that he should submit any evidence he 
had that may be relevant to his claim. 

In January 2007, the veteran was scheduled to testify before 
a Veterans Law Judge appearing by video teleconference.  The 
veteran failed to report for the hearing, and offered no 
explanation or request for rescheduling.  Similarly, the 
veteran failed to respond to a February 2007 letter from the 
AMC requesting that he provide authorization for the release 
of private medical records pertinent to his claim.

In February 2007, the case was remanded to obtain additional 
medical evidence.  The AMC was asked to obtain the 
appropriate release of private medical records and to obtain 
VA treatment records from October 2002 to the present.  The 
AMC sent the aforementioned February 2007 letter, requesting 
the veteran's release of private medical evidence to enable 
VA to obtain the private psychiatric treatment records and 
any other records the veteran might identify.  In addition, 
the AMC requested records from the VA Medical Center (VAMC) 
in Gainesville, Florida, as directed.  The veteran provided 
no response and no release for medical records.  The sought-
after records could therefore not be obtained.

Both the letter notifying the veteran of his scheduled 
hearing and the February 2007 duty-to-assist letter were sent 
to the veteran's last known address.  There is no evidence 
that either were returned as "undeliverable."  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, it is the burden of the veteran to keep VA 
informed of his whereabouts, and VA has no obligation to 
"turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).

It appears that all obtainable evidence has been obtained and 
associated with the claims file.  Private medical evidence 
was identified that is not of record and is pertinent to the 
veteran's claim, but neither the veteran nor his 
representative have responded to the RO's letter requesting 
that he provide release of private medical evidence (and 
explaining the necessity of that release to allow VA to 
obtain the medical evidence) or, in the alternative, provide 
the medical evidence himself.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  

In addition, neither the veteran nor his representative has 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance, and they have 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  See also Sanders v. Nicholson, 487 
F.3d 861 (Fed. Cir. 2007) (appellant bears burden of 
demonstrating prejudicial error in VCAA notice, then VA bears 
burden of rebutting such error; actual knowledge by appellant 
cures any notice defect, especially when a reasonable person 
would have understood what was needed). 

VA has thus satisfied its duty to assist the veteran in 
apprising him as to the evidence needed and in obtaining 
evidence pertaining to his claim.  In addition, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, notice 
concerning how disability ratings and effective dates was 
provided by letter dated in April 2006.  

As a result of the veteran's failure to cooperate in 
evidentiary development (including his absence from the 
scheduled hearing before the Board which he had requested), 
no VA medical examination has been conducted and no medical 
opinion has been obtained with respect to his claim for 
service connection.  However the evidence here reveals, as 
will be discussed in greater detail below, that the veteran 
has not been diagnosed with PTSD and that he has been 
diagnosed with depression, the onset of which has been 
attributed to a post-service event.  The record does not 
reflect competent evidence of a current diagnosis of PTSD, 
and therefore a remand for an examination and/or nexus 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006)

VA obtained additional evidence after the last SOC.  However, 
in this case, waiver of initial review by the RO is not 
required.  The recently received evidence consists of VA 
treatment records duplicative of those already of record.

II.  Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims recently held that the presence of a chronic 
disability at any time during the claim or appeal process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall evidence of 
record fails to support a diagnosis of the claimed disorder, 
that holding would not be applicable.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App 128 (1997). With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The veteran contends that he has PTSD as a result of 
stressors he experienced during his active service in 
Vietnam.  In particular, he stated in several statements that 
he was assigned to Headquarters Company, 101st Airborne, and 
was stationed at Camp Eagle in Vietnam.  His military 
occupational specialty (MOS) was remote generator operator, 
and in this capacity, he has said that he and his unit were 
subjected to enemy mortar and rocket attacks.  He identified 
a friend who was killed during one such attack.  In addition, 
the North Vietnamese aggressed their base camp such that they 
set claymore mines and other defenses to stop them.  They 
would sometimes find dead enemy soldiers in their wires.

Service personnel records reflect that he served in Vietnam 
from July 1969 to July 1970.  These records further show he 
was assigned to HHC 101st Airborne Division (Air Mobile).  
His MOSs were mechanic helper and wheeled vehicle mechanic 
(MOS 63A10 and 63B20).  He has submitted a bronze star medal 
citation that was awarded for "meritorious service in 
connection with military operations against a hostile force" 
and recognized the veteran's "rapid assessment and solution 
of numerous problems inherent in a combat environment . . . 
against a determined and aggressive enemy" during his 
service in Vietnam.

Notwithstanding the above, the veteran's essential problem is 
that the medical evidence does not show that he has been 
diagnosed with PTSD.

VA treatment records from 1999 to 2002 do not show treatment 
for, or diagnosis of, PTSD.  These records reflect a 
diagnosis of depression, for which the veteran is taking 
Paxil, but the condition is discussed in the context of a 
recent, post-service assault and trauma on the veteran.  The 
physician noted the onset of depression since the assault.  
The entries do not reference any symptoms that could be 
associated with the veteran's experiences in Vietnam, i.e., 
flashbacks, nightmares, angry outbursts, sleeplessness, etc.  
The balance of the treatment records, as a whole, are absent 
any indication of complaints of or treatment for PTSD, 
including any reported stressors or symptomatology - such as 
nightmares, flashbacks, or intrusive thoughts - that could be 
associated with the experiences the veteran identified as his 
stressors in Vietnam.  The records do show that the veteran 
was referred for mental health treatment in 2002 but failed 
to report for group therapy and assessment intake in 2002.  
The veteran reported he was being seen by a private 
psychiatric staff, and preferred to continue his treatment 
there.

As noted above, in February 2007 this case was remanded to 
obtain additional VA treatment records and to afford the 
veteran the opportunity to provide release of private medical 
evidence to enable the RO to obtain his private psychiatric 
treatment records or, in the alternative, for him to provide 
the private records.  The veteran declined to respond.  In 
addition, as noted, he failed to report for a scheduled 
January 2007 hearing before a Veterans Law Judge.

The Board notes that whether or not the veteran's claimed 
stressor events have been verified or are capable of 
verification is not for consideration at this point.  Rather, 
the threshold issue to be resolved is whether the veteran 
currently has PTSD.  In that regard, the Board notes that 
there is no current disability of PTSD shown by the medical 
evidence of record. 

Thus, the competent medical evidence of record does not show 
a current disability of PTSD.  Moreover, although the veteran 
he has PTSD, he is a layman and has no competence to provide 
an opinion as to medical diagnosis or causation. See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992):  The Board recognizes 
that lay statements may be competent to support a claim as to 
lay-observable events or lay-observable disability or 
symptoms, see, e.g., Jandreau v. Nicholson, No. 07-7029, slip 
op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, the precise 
nature and etiology of a diagnosis of an acquired psychiatric 
disorder requires sophisticated and professional medical 
diagnosis and opinion, and is not susceptible of lay 
determination. 

Entitlement to service connection for a disease or injury is 
limited to cases where there is a resulting disability, and 
in the absence of proof of a present disability (or at least 
such disability shown at some time during the claims 
process), there can be no valid claim.  Degmetich, McClain, 
supra.  Thus, since there is no medical evidence of a current 
disability, there can be no valid claim of service connection 
for PTSD. The preponderance of the evidence is against the 
claim for service connection for PTSD.  There is no 
reasonable doubt to be resolved in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran also seeks an higher initial evaluation for his 
service-connected bilateral plantar warts.  The record 
contains two VA examinations, conducted in September 2002 and 
December 2005.  However, both VA examinations were conducted 
absent review of the veteran's claims file.

VA treatment records reflect findings of a chronic problem 
with foot lesions and blisters described as large open skin 
lesions to the instep area of the veteran's feet, and an 
infected large open blister.  A subsequent entry shows that 
he presented with an opened bulla which required the 
application of gentian violet.  He was then diagnosed with 
dyshidrotic eczema of the feet.

The examiner who conducted the September 2002 VA examination 
noted that the veteran's foot condition was permanent and 
chronic, and would require ongoing medical visits and 
treatment.

A VA examination conducted absent review of the claims folder 
is generally inadequate, because the examiner has no 
documentary resource available to assess the history of the 
condition in issue.  See 38 C.F.R. § 3.159; see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature and 
extent of his service connected plantar 
wart disability.  All indicated tests and 
studies should be performed.  The claims 
folder, to include a copy of this remand, 
must be provided to the examiner in 
conjunction with the examination.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a higher initial 
evaluation for plantar warts with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


